     Case 2:18-cv-00103-SMJ      ECF No. 36     filed 03/05/19   PageID.302 Page 1 of 2



 1   Benjamin Ellison, WSBA #48315
 2   Daniel J. Bugbee, WSBA #42412
     Dominique R. Scalia, WSBA #47313
 3   DBS Law
 4   155 NE 100th St., Suite 205
     Seattle, WA 98125
 5   Telephone: (206) 489-3802
 6   Facsimile: (206) 973-8737
     Attorneys for Official Unsecured
 7   Creditors’ Committee
 8

 9
                      UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF WASHINGTON AT SPOKANE
11
     ALEX MCVICKER and MARK
12   MOSS, individually and on behalf of           Case No. 2:18-cv-00103-SMJ
     all others similarly situated,                (Consolidated with
13
                                                   Case No. 2:18-cv-00100)
14                Plaintiffs,
15
           v.                                      NOTICE OF LIMITED
16                                                 APPEARANCE
17
     GIGA WATT, INC.; GIGA WATT
     PTE LTD,; CRYPTONOMOS
18   PTE.LTD.; DAVE CARLSON;
19
     LEONID MARKIN; and EDWARD
     KHAPTAKHAEV, a foreign
20   corporation,
21
                  Defendants,
22

23
     RAYMOND BALESTRA,
     individually and on behalf of all others
24   similarly situated,
25
                  Plalintiffs,
26

     NOTICE OF LIMITED APPEARANCE - PAGE 1
     2:18-CV-00103-SMJ
     Case 2:18-cv-00103-SMJ      ECF No. 36    filed 03/05/19   PageID.303 Page 2 of 2



 1          v.
 2   GIGA WATT, INC., ET. AL.,
 3                 Defendants.
 4

 5   TO: CLERK OF THE COURT; AND
 6   TO: ALL INTERESTED PARTIES

 7
           PLEASE TAKE NOTICE that Benjamin A. Ellison of DBS Law hereby
 8
     enters an appearance for notification purposes only in the above-captioned matter
 9
     on behalf of interested party, The Committee of the Unsecured Creditors of Giga
10
     Watt, Inc. in Eastern District of Washington Bankruptcy Case No. 18-03197-11,
11
     and requests that all further papers and pleadings, except original process, be
12
     served upon the undersigned attorney at 155 NE 100th St., Suite 205, Seattle,
13
     Washington, 98125.
14
           DATED this 5th day of March, 2019.
15
                                      DBS | Law
16

17                                    /s/ Ben Ellison   __________
                                      Ben Ellison, WSBA # 48315
18                                    Daniel J. Bugbee, WSBA #42412
                                      Dominique R. Scalia, WSBA #47313
19                                    Attorneys for Official Unsecured Creditors Committee
20

21

22

23

24

25

26

     NOTICE OF LIMITED APPEARANCE - PAGE 2
     2:18-CV-00103-SMJ
